IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 97-40413
                              Summary Calendar
                               _______________




                                 MARIA CRUZ,

                                                 Plaintiff-Appellant,

                                    VERSUS

      TEXAS DEPARTMENT OF PROTECTIVE AND REGULATORY SERVICES,

                                                 Defendant-Appellee.

                        _________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                            (C-95-CV-514)
                      _________________________


                        November 25, 1997
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*



      The plaintiff, Maria Cruz, claims that she was fired by the

Texas Department of Protective and Regulatory services in violation

of the Americans with Disabilities Act.            Cruz's job was to drive

children to foster care.         She received multiple convictions for

driving while intoxicated; these incidents were not job-related.


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
A departmental rule, however, required employees with primary

responsibilities as drivers to report DWI violations to their

supervisors.      Cruz failed to do so and, upon discovery of her

undisclosed DWI offenses, the department terminated her employment.

      The    district     court       entered    summary     judgment   for    the

department, noting that it need not decide whether alcoholism is a

disability covered by the Act, because Cruz was fired not for

alcoholism or any other disability, but because she violated the

disclosure rule.        As the district court noted, the department was

not   even   aware      that   Cruz    had     any   alcohol-related    problems.

Instead,     as   the    district      court    explained,    “defendant      fired

plaintiff because she was arrested and convicted of DWI, failed to

report her arrest or conviction, lied about her prior arrests and

convictions, missed work due to a DWI arrest, and lied about the

reason she missed work.”

      The district court correctly concluded that, in opposing

summary judgment, Cruz failed to raise an issue of fact as to

whether these reasons were a pretext.                We affirm, essentially for

the reasons set forth in the district court's comprehensive Order

Granting Motion for Summary Judgment entered on March 7, 1997.

      We also note that in the only appellate brief filed on Cruz's

behalf in this court, her attorney manages never to mention that

this case involves a professional driver who received numerous

convictions for DWI.           This is an apparent effort to hide these

salient facts from this court.               As an officer of the court, this

                                          2
attorney has an obligation, in the course of his professional

advocacy, to serve as an officer of the court by informing the

court as to what this case is all about.   Cruz's lawyer failed to

fulfill that responsibility here.

          AFFIRMED.




                                3